Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 27-29, 37-38, and 40 of U.S. Patent No. 11,017,592. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,017,592 encompasses all the limitations of the pending application.
	With respect to claim 1, U.S. Patent No. 11,017,592 discloses:
Pending Claim 1
Patented Claim 1
A method comprising
A method comprising
receiving, from a first client application, a first graphical data
receiving, from a first client application of a computer system, a first graphical data comprising a first node
receiving, at a first data rate from the first client application, updated first graphical data
receiving, at a first system, at a first data rate from the first client application of the computer system, updated first graphical data
receiving, from a second client application, a second graphical data
receiving, at the first system, from a second client application of the computer system, a second graphical data comprising a second node
receiving, at a second data rate from the second client application, the second data rate different from the first data rate, updated second graphical data
receiving, at the first system, at a second data rate from the second client application of the computer system, the second data rate different from the first data rate, updated second graphical data
in response to a determination that the second data rate is too high, updating the second graphical data at a third data rate, lower than the second data rate
in response to a determination that the second data rate is too high, updating the second graphical data at a third data rate, lower than the second data rate
generating a scenegraph, based on the updated first graphical data and based further on the updated second graphical data, wherein
generating a scenegraph, wherein
the scenegraph is synchronized with respect to the first and second client application, generating the scenegraph comprises
the scenegraph is synchronized with respect to the first and second client application, the scenegraph describes a relationship between the first node and the second node, generating the scenegraph comprises
updating a first version of the scenegraph based on the updated first graphical data, according to the third data rate, and updating a second version of the scenegraph, concurrently with the first version, based on the updated second graphical data, according to the third data rate.
updating a first version of the scenegraph based on the updated first graphical data, according to the third data rate; updating a second version of the scenegraph, concurrently with the first version, based on the updated second graphical data, according to the third data rate

With respect to claim 2, U.S. Patent No. 11,017,592 discloses the method of claim 1, further comprising traversing, by a processor of a computer system, the scenegraph to render an output (patented claim 2).
	With respect to claim 3, U.S. Patent No. 11,017,592 discloses the method of claim 2, wherein the computer system is configured to communicate with a display, and the method further comprises displaying the output on the display (patented claim 3).
	With respect to claim 4, U.S. Patent No. 11,017,592 discloses the method of claim 2, further comprising applying, at the computer system, an optimization to the output (patented claim 4).
	With respect to claim 5, U.S. Patent No. 11,017,592 discloses the method of claim 4, wherein applying the optimization comprises culling a surface (patented claim 5).
	With respect to claim 6, U.S. Patent No. 11,017,592 discloses the method of claim 2, further comprising applying, at the computer system, a visual effect to the output (patented claim 6).
	With respect to claim 7, U.S. Patent No. 11,017,592 discloses the method of claim 6, wherein applying the visual effect comprises calculating a light value (patented claim 7).
	With respect to claim 8, U.S. Patent No. 11,017,592 discloses the method of claim 6, wherein applying the visual effect comprises executing a shader (patented claim 8).
	With respect to claim 9, U.S. Patent No. 11,017,592 discloses the method of claim 2, further comprising applying, at the computer system, a physical effect to the output (patented claim 9).
	With respect to claim 10, U.S. Patent No. 11,017,592 discloses the method of claim 9, wherein applying the physical effect comprises detecting a collision (patented claim 10).
	With respect to claim 11, U.S. Patent No. 11,017,592 discloses the method of claim 1, wherein the first client application is a first application executing on a computer system, the second client application is a second application executing on the computer system, and the first client application is sandboxed on the computer system with respect to the second client application (patented claim 11).
	With respect to claim 12, U.S. Patent No. 11,017,592 discloses the method of claim 1, wherein: the first graphical data corresponds to a first client scenegraph associated with the first client application, the second graphical data corresponds to a second client scenegraph associated with the second client application, the first client scenegraph is sandboxed on a computer system with respect to the second client scenegraph, the first client scenegraph is sandboxed on the computer system with respect to the scenegraph, and the second client scenegraph is sandboxed on the computer system with respect to the scenegraph (patented claim 12).
	With respect to claim 13, U.S. Patent No. 11,017,592 discloses the method of claim 1, wherein the scenegraph corresponds to a version of a versioned scenegraph (patented claim 13).
	With respect to claim 14, U.S. Patent No. 11,017,592 discloses the method of claim 1, wherein the first graphical data is communicated to the scenegraph using a first processing thread of a computer system, and the second graphical data is communicated to the scenegraph using a second processing thread independent of the first processing thread (patented claim 14).
	With respect to claim 15, U.S. Patent No. 11,017,592 discloses:
Pending Claim 15
Patented Claim 27
A computer system comprising
A computer system comprising
one or more processors; and memory storing instructions, which when executed by the one or more processors, cause the one or more processors to perform a method comprising
one or more processors; and memory storing instructions, which when executed by the one or more processors, cause the one or more processors to perform a method comprising
receiving, from a first client application, first graphical data comprising a first node
receiving, at the computer system from a first client application, first graphical data comprising a first node
receiving, at a first data rate from the first client application, updated first graphical data
receiving, at the computer system, at a first data rate from the first client application of the computer system, updated first graphical data
receiving, from a second client application different from the first client application, second graphical data comprising a second node
receiving, at the computer system from a second client application different from the first client application, second graphical data comprising a second node
receiving, at a second data rate from the second client application, the second data rate different from the first data rate, updated second graphical data
receiving, at the computer system, at a second data rate from the second client application of the computer system, the second data rate different from the first data rate, updated second graphical data
in response to a determination that the second data rate is too high, updating the second graphical data at a third data rate, lower than the second data rate
in response to a determination that the second data rate is too high, updating the second graphical data at a third data rate, lower than the second data rate
generating, a scenegraph, wherein: the scenegraph is synchronized with respect to the first and second client application, and generating the scenegraph comprises
generating, at the computer system, a scenegraph, wherein: the scenegraph is synchronized with respect to the first and second client application, the scenegraph describes a hierarchical relationship between the first node and the second node, generating the scenegraph comprises
updating a first version of the scenegraph based on the updated first graphical data, according to the third data rate
updating a first version of the scenegraph based on the updated first graphical data, according to the third data rate
updating a second version of the scenegraph, concurrently with the first version, based on the updated second graphical data, according to the third data rate.
updating a second version of the scenegraph, concurrently with the first version, based on the updated second graphical data, according to the third data rate

With respect to claim 16, U.S. Patent No. 11,017,592 discloses the computer system of claim 15, the method further comprising traversing the scenegraph to render an image (patented claim 28).
	With respect to claim 17, U.S. Patent No. 11,017,592 discloses the computer system of claim 16, wherein the computer system further comprises a display, and the method further comprises displaying the image on the display (patented claim 29).
	With respect to claim 18, U.S. Patent No. 11,017,592 discloses the computer system of claim 15, wherein the first client application is a first application executing on the computer system, the second client application is a second application executing on the computer system, and the first client application is sandboxed on the computer system with respect to the second client application (patented claim 37).
	With respect to claim 19, U.S. Patent No. 11,017,592 discloses the computer system of claim 15, wherein: the first graphical data corresponds to a first client scenegraph associated with the first client application, the second graphical data corresponds to a second client scenegraph associated with the second client application, the first client scenegraph is sandboxed on the computer system with respect to the second client scenegraph, the first client scenegraph is sandboxed on the computer system with respect to the scenegraph, and the second client scenegraph is sandboxed on the computer system with respect to the scenegraph (patented claim 38).
	With respect to claim 20, U.S. Patent No. 11,017,592 discloses the computer system of claim 15, wherein the first graphical data is communicated to the scenegraph using a first processing thread of the computer system, and the second graphical data is communicated to the scenegraph using a second processing thread of the computer system independent of the first processing thread (patented claim 40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
10/22/22